Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 1 of 15 PageID 369




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

WENDY PAYNE,

             Plaintiff,

v.                                                 Case No. 3:19-cv-1173-J-32MCR

SEMINOLE ELECTRIC COOPERATIVE,
INC.,

          Defendant.
________________________________/

                                       ORDER

      THIS CAUSE is before the Court on Defendant’s Motion to Compel

Independent Medical Examination (“Motion”) (Doc. 34) and Plaintiff’s Response

in Opposition thereto (“Response”) (Doc. 42). For the reasons stated herein, the

Motion is due to be DENIED.

      I.     Background

      Plaintiff worked as a Human Resources Generalist for Defendant from

1981 until her termination on June 27, 2018. (Doc. 1 at ¶¶ 9, 23.) On October

16, 2019, she brought this action, alleging disability discrimination in violation of

the Americans with Disabilities Act of 1990 (“ADA”) and the Florida Civil Rights

Act of 1992 (“FCRA”), age discrimination in violation of the Age Discrimination in

Employment Act of 1967 (“ADEA”) and the FCRA, and discrimination and

retaliation in violation of the Family Medical Leave Act (“FMLA”). (See generally

id.) The Complaint alleges that as a result of Defendant’s unlawful
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 2 of 15 PageID 370




discrimination, Plaintiff “has suffered and continues to suffer damages,” and

prays for back pay and benefits, interest thereon, front pay and benefits,

compensatory damages, pecuniary and non-pecuniary losses, punitive damages,

liquidated damages, costs, and attorney’s fees. (Id. at 5-9; see also id. at 8

(seeking “[c]ompensatory damages for emotional pain and suffering” as part of

Plaintiff’s age discrimination claim under the FCRA).)

       The Complaint also alleges, in relevant part, that Plaintiff was unknowingly

exposed to X-ray radiation between 300 and 390 times for three days in July of

2007 during her employment with Defendant when an X-ray machine was

brought in and used in the room adjacent to Plaintiff’s office without a lead

barrier. (Id. at ¶¶ 10-11.) As a result of this exposure, Plaintiff allegedly became

very sick and was diagnosed with “radiation poisoning, peripheral neuropathy,

polyneuropathy, axonal neuropathy, and loss of motor control,” among other

conditions. (Id. at ¶ 12.) The Complaint further alleges that Plaintiff “still

experiences extreme pain, burning, and throbbing all over the front of her body,

legs, arms, hands, and feet, as well as incontinence and loss of bowel control, as

a result of the radiation exposure,” and “will have an increased risk of cancer for

the rest of her life.” (Id.)

       II.    The Parties’ Arguments

       In the present Motion, Defendant requests an order authorizing an

independent medical examination of Plaintiff by Christopher T. Kalkines, Psy.D.

at a mutually convenient time and place to address Plaintiff’s “mental health [and]


                                           2
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 3 of 15 PageID 371




any long-lasting emotional or mental issues Plaintiff [] allegedly experiences as a

result of her discharge.” (Doc. 34 at 1.) Defendant argues that Plaintiff has

placed her conditions associated with the 2007 radiation exposure incident at

issue when she alleged that Defendant discriminated and retaliated against her

due to, inter alia, the 2007 incident. (Id. at 2.) Defendant explains:

      Plaintiff’s comments and testimony on the 2007 incident give rise to
      claims of extreme emotional distress and concerns that warrant an
      independent medical examination into Plaintiff’s mental state. More
      specifically, in a journal produced by Plaintiff following the 2007
      incident[,] Plaintiff has made a number of alarming statements
      highlighting concerns regarding her mental state[,] including:

         • “I get very confused . . . I feel very disoriented.” (Exhibit 4,
           Payne 117).
         • “I catch myself, repeating sentences or words, two or three
           times in a row . . . I made several statements that made
           absolutely no sense today.” (Exhibit 4, Payne 117).
         • “I feel drugged and stupid.” (Exhibit 4, Payne 118).
         • “My body and mind is [sic] worn out. I don’t know how much
           longer I can keep this up.” (Payne 119).
         • “Lack of appetite. Lack of energy. Incredible irritability. I
           have no patience left.” (Exhibit 4, Payne 131).
         • “My usual personality is not there[,] and I feel like half a
           person.” (Exhibit 4, Payne 131).

      In addition[] to these statements[,] indicative of her mental health
      concerns, Plaintiff also alleges that at this time she was being
      followed, . . . her home was “entered numerous times without any
      signs of forced entry” and her horse was injured by unknown
      individuals. (Exhibit 4, Payne 131). She confirmed this paranoia
      during her deposition testimony alleging that there existed a “goon
      squad” that “burned houses down” and that she had concerns that
      this may occur related to her own claims. (Exhibit 2, 211-212).

(Doc. 34 at 2-3.) Defendant argues that “regardless of the particulars in

[Plaintiff’s] pleadings, she has demonstrated through testimony and her discovery


                                          3
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 4 of 15 PageID 372




responses that she is alleging greater than merely normal emotional distress,

thereby warranting a medical examination for Defendant to determine, to what

extent, if any, Plaintiff has emotional distress damages.” (Id. at 4.) According to

Defendant, “Plaintiff’s descriptions of her claims show an individual suffering from

potential mental health conditions associated therewith.” (Id.)

      Plaintiff responds that she has not put her mental condition “in controversy”

and Defendant has not shown “good cause” to compel her mental examination.

(Doc. 42 at 1.) She explains:

      Plaintiff has not pled any specific psychological conditions other than
      “garden variety” emotional distress. At no point in her deposition did
      Plaintiff testify that the events that gave rise to this cause of action
      have caused her mental illness which would have placed her mental
      state in controversy, nor did she allege in her filings a specific mental
      or psychiatric injury or disorder.

(Id. at 3.) She adds:

      Defendant is attempting to use Plaintiff’s physical injuries she
      sustained from [the radiation exposure] incident 13 years ago to
      compel a mental examination in this case. All of the evidence that
      Defendant cites to compel a psychiatric examination (e.g., Plaintiff’s
      journal entries, medical referrals) took place many years before
      Plaintiff’s termination—in other words, Plaintiff’s injuries sustained in
      that incident are not the injuries for which Plaintiff is seeking
      compensation in this lawsuit. Moreover, those injuries were physical
      in nature—not psychological.

(Id. (emphasis in original).)

      III.   Standard

      Under Rule 35(a), “on motion for good cause,” a court “may order a party

whose mental or physical condition . . . is in controversy to submit to a physical



                                          4
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 5 of 15 PageID 373




or mental examination by a suitably licensed or certified examiner.” Fed.R.Civ.P.

35(a). The order “must specify the time, place, manner, conditions, and scope of

the examination, as well as the person or persons who will perform it.”

Fed.R.Civ.P. 35(a)(2)(B).

      The two key predicates for ordering a Rule 35(a) examination, namely, the

“in controversy” requirement and the “good cause” requirement, “are not met by

mere conclusory allegations of the pleadings—nor by mere relevance to the

case—but require an affirmative showing by the movant that each condition as to

which the examination is sought is really and genuinely in controversy and that

good cause exists for ordering each particular examination.” Robinson v.

Jacksonville Shipyards, Inc., 118 F.R.D. 525, 527 (M.D. Fla. 1988) (citing

Schlagenhauf v. Holder, 379 U.S. 104, 118 (1964) and In re Mitchell, 563 F.2d

143 (5th Cir. 1977)).

      “The majority of courts have held that plaintiffs do not place their mental

condition in controversy merely by claiming damages for mental anguish or

‘garden variety’ emotional distress.” Stevenson v. Stanley Bostitch, Inc., 201

F.R.D. 551, 553 (N.D. Ga. 2001); U.S. EEOC v. FLTVT, LLC, No. 6:05-cv-1452-

Orl-28KRS, 2007 WL 9719122, *2 (M.D. Fla. May 18, 2007); see also Robinson,

118 F.R.D. at 531 (“Plaintiff does not place her mental condition in controversy

by alleging that her psychological well[-]being . . . is seriously affected by

defendants’ behavior.”). “Garden-variety emotional distress has been described

by one court as ‘ordinary or commonplace emotional distress,’ that which is


                                           5
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 6 of 15 PageID 374




‘simple or usual.’ In contrast, emotional distress that is not garden variety ‘may

be complex, such as that resulting in a specific psychiatric disorder.’” Chase v.

Nova Se. Univ., Inc., No. 11-61290-CIV, 2012 WL 1936082, *3 (S.D. Fla. May

29, 2012) (citing Ruhlmann v. Ulster Cnty. Dep’t of Soc. Servs., 194 F.R.D. 445,

449 n.6 (N.D.N.Y. 2000)). “Another court has characterized garden-variety

claims for emotional distress and mental anguish as ‘claims of generalized insult,

hurt feelings, and lingering resentment’ that ‘do not involve a significant

disruption of the plaintiff’s work life and rarely involve more than a temporary

disruption of the claimant’s personal life.’” Chase, 2012 WL 1936082 at *3 n.4

(citing Javeed v. Covenant Med. Cir., Inc., 218 F.R.D. 178, 179 (N.D. Iowa

2001)); see also Zinaman v. Kingston Reg’l Senior Living Corp., No. 1:11-cv-388,

2014 WL 282633, *2 (N.D.N.Y. Jan. 23, 2014) (stating that “garden variety

emotional distress refers to anxiety, humiliation, shame, embarrassment, mental

suffering, and distress that may flow naturally from an event that is an affront to

one’s dignity”).

      Most courts “also recognize that a mental exam is warranted when one or

more of the following factors are present”:

      (1)    a tort claim is asserted for intentional or negligent infliction of
      emotional distress;
      (2)    an allegation of a specific mental or psychiatric injury or
      disorder is made;
      (3)    a claim of unusually severe emotional distress is made;
      (4)    plaintiff intends to offer expert testimony in support of claim for
      emotional distress damages; and/or
      (5)    plaintiff concedes that her mental condition is in controversy
      within the meaning of Rule 35.


                                          6
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 7 of 15 PageID 375




Stevenson, 201 F.R.D. at 554; see also Winstead v. Lafayette Cnty. Bd. of Cnty.

Comm’rs, 315 F.R.D. 612, 614 (N.D. Fla. 2016) (same); Chase, 2012 WL

1936082 at *4 (same). “Even where these five factors have not been expressly

recognized, ‘most cases [allowing] mental examinations . . . involve[] a separate

tort claim for emotional distress or an allegation of ongoing severe mental injury.’”

Stevenson, 201 F.R.D. at 554; see also Winstead, 315 F.R.D. at 614 (noting as

also important, besides the five factors, “any ‘allegation of present, ongoing, or

permanent mental injury or disorder’”).

      “[A]bsent one or more of these conditions, the plaintiff’s mental state is not

even ‘in controversy’ within the meaning of Rule 35.” Winstead, 315 F.R.D. at

614-15. However, the five factors cited above “should not be seen as

exhaustive, nor should the presence of any one (or more) of them automatically

lead to a finding that a plaintiff has put her mental state into controversy.” Id. at

615. Instead, “[t]he ultimate question is whether a plaintiff is making a claim for

damages related to emotional distress that differs substantially from the typical

claim in similar cases—that is, the question is whether the plaintiff’s claim is a

‘garden-variety’ one.” Id.

      When the “in controversy” requirement is satisfied, the court must

determine if the movant has also shown “good cause” for the examination. See

Fed.R.Civ.P. 35(a); Winstead, 315 F.R.D. at 616 (stating that the two

requirements under Rule 35(a), namely, the “in controversy” requirement and the



                                           7
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 8 of 15 PageID 376




“good cause” requirement, “are distinct and implicate different concerns”). “One

factor that is relevant to the determination of ‘good cause’ is the possibility of

obtaining the desired information by other means.” Winstead, 315 F.R.D. at 616.

“When the ‘desired information’ is in essence a treating

physician/therapist/psychologist’s records and opinions about a party’s mental

injuries, disclosure of those records and opinions—together with the opportunity

to depose the party and perhaps the treater—offers a less intrusive means of

obtaining similar (if not the same) information.” Id. “In contrast, a plaintiff who

submits to an evaluation by an expert chosen by her lawyer is not seeking

treatment—she’s trying to advance her litigation position. Forcing such a plaintiff

to submit to a similar examination conducted by a different expert (one likely

chosen by the opposing party) is not a punishment, but a leveling of the playing

field.” Id. at 616 n.3.

      “Even if good cause is shown [under Rule 35(a)(2)(A)], it is still within the

court’s discretion to determine whether to order an examination.” Id. at 616-17

(internal quotation omitted). The Winstead court noted that some psychological

examinations have a relatively limited probative value, which counsels against

allowing the examination. Id. at 617. Thus, “[i]f a party thinks the opposing party

is exaggerating the extent of her mental injuries, rigorous questioning at a

deposition and scrutiny of medical records seems at least as good a way of

confirming that suspicion as a quasi-objective psychological exam.” Id.

However, if a plaintiff denies the opposing party access to treating records, citing


                                           8
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 9 of 15 PageID 377




some privilege, or claims a long list of psychological symptoms, many of which

are non-generic, or claims that she cannot work at all, or offers her own retained

expert’s assessment of mental injuries based on some exam, “there would likely

be ‘good cause’ for ordering a psychological exam, and ordering such an exam

would serve the interests of justice even considering the policy goals behind anti-

discrimination statutes.” Id. (emphasis in original).

      IV.    Analysis

      Here, Defendant has not met its burden of showing that Plaintiff’s mental

condition is in controversy for the purpose of authorizing a Rule 35(a) mental

examination. Defendant argues that Plaintiff has placed her conditions

associated with the 2007 radiation exposure incident at issue by alleging that

Defendant discriminated and retaliated against her due to that incident. Although

Plaintiff claims that Defendant retaliated against her due to the radiation

exposure, Plaintiff alleges that the retaliation, rather than the radiation exposure,

caused her the emotional pain and suffering for which she seeks relief in this

action. (See generally Doc. 1; see also Doc. 34-4 at 14 (“I feel it is retaliation

from being exposed to the radiation, because I am now a liability.”).) In other

words, although Plaintiff seeks compensatory damages for “emotional pain and

suffering” as part of her age discrimination claim under the FCRA (Doc. 1 at 8),

there is no indication that the damages sought stem directly from the 2007

radiation exposure incident, but rather from Defendant’s alleged discrimination

and retaliation following that incident. (See Doc. 42 at 3 (“Plaintiff’s injuries


                                           9
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 10 of 15 PageID 378




 sustained in that incident are not the injuries for which Plaintiff is seeking

 compensation in this lawsuit.”).)

       In any event, Plaintiff’s injuries from the 2007 radiation exposure incident

 were predominantly physical in nature, as demonstrated by her deposition

 testimony and responses to discovery requests. (See Doc. 34-2 at 3-4 (stating

 that the only time Plaintiff saw a psychiatrist was during a single visit based on

 her attorney’s advice following the radiation incident “for documentation

 [purposes] in case [her legal action] went forward” and not for purposes of

 treatment); Doc. 34-3 at 6 (listing a number of physical conditions caused by the

 radiation exposure and stating that Plaintiff is “in pain 24 hours a day”); Doc. 34-4

 at 2-3 (listing a number of diagnoses and symptoms).)

       Moreover, even assuming that Plaintiff’s mental symptoms could be

 separated from her physical symptoms resulting from the radiation exposure, the

 documents submitted by Defendant do not support a claim for extreme emotional

 distress. Instead, it appears that Plaintiff is merely claiming damages for “garden

 variety” emotional distress, which is quite intertwined with her physical ailments. 2

 (See, e.g., Doc. 34-4 at 2-3 (listing, among many other physical symptoms,

 dizziness, loss of balance, slow reflexes, lack of appetite, lack of sleep, lack of

 sensation, lack of concentration, lack of comprehension, agitation, nervousness,



       2 It should be noted that Plaintiff’s symptoms were recorded in her journal entries
 from 2007 and 2008, many years before her termination in 2018, and she has not
 included them in her Complaint.


                                            10
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 11 of 15 PageID 379




 mental disorientation, confusion, trouble deciphering or writing written words,

 zoning out, staring into space, constant blinking, “feeling dumb,” and having

 problems with addition or subtraction), 7-9, 15 (“I get very confused. . . . I feel

 very disoriented. My patience is short[,] and I cannot think clearly when one or

 more people are talking.”), 16 (“I feel like I am in a fog mentally. . . . I feel dizzy

 and my balance is off. I catch myself, repeating sentences or words, two or three

 times in a row. . . . I made several statements that made absolutely no sense

 today. . . . My head feels very dense and heavy, I feel confused, almost

 drugged. I ate lunch today but feel [sic] nauseated afterwards like I needed to

 vomit. I find myself staring into space. I actually fell over at work and almost

 fainted once. . . . I am mentally exhausted after concentrating at work all week

 long.”), 17 (“I did not feel well enough to talk. My neck hurts and it feels like I

 have no brain. I feel stupid but I know I am not or am not supposed to be. It

 helps to rock back and forth to concentrate. . . . My eyes are so heavy. I feel

 like I am 80 years old instead of 47. . . . I felt disoriented from the moment I

 woke up. My head feels very heavy. . . . I feel drugged and stupid. . . . I feel

 like I am progressively getting worse and my body is changing physically”), 18-19

 (“I find myself blinking a lot to concentrate. My body, face, arms, legs, & feet are

 burning. My hands and feet feel numb. My hands are very cold to the touch. I

 ran to the bathroom[,] but the diarrhea was not as intense. My limbs feel heavy

 and I feel slow.”), 30 (“I have the usual symptoms. I have noticed during this time

 fatigue has increased, the burning, throbbing, and numbness as well. Diarrhea


                                            11
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 12 of 15 PageID 380




 and loss of bladder and BM control. Headaches, mental disconnection.

 Incoordination of limbs. Heaviness of limbs. Discomfort of my abdomen. Lack

 of appetite. Lack of energy. Incredible irritability. I have no patience left. A lot

 of this is due to 24[-]hour pain, throbbing and burning. . . . My usual personality

 is not there[,] and I feel like half of a person.”), 31 (“I had an accident out in the

 field this morning. I could not make it back to the restroom in time. Then it

 happened again, before I left for work. I was inside and almost didn’t make it to

 the restroom. When I got to work, it almost happened again. . . . I feel very

 disconnected and weak.”), 33 (noting that the most recent ultrasound showed a

 nodule on the left side of Plaintiff’s neck, which, according to the physician, was

 possibly caused by the radiation exposure), 34 (“I am half of the person that I

 was and I feel it physically, emotionally, and mentally. It has now been a year

 and nine months approximately and I am not better, I am getting worse overall.”),

 35 (“My hands, arms, feet, and legs throb with no relief. Pain medicine will not

 touch it. My head hurts so bad I can hardly type this. I am constantly running to

 the restroom for lack of control. . . . I no longer trust my reflexes and dropped

 my coffee on myself this morning. Last week, I fell down the stairs at home

 because my leg just quit working. . . . I had two near misses last week in my

 car. One I lost control and ran off the road, the other I almost got hit from behind

 and I didn’t even see the person.”).)

       Defendant also asserts that Plaintiff’s deposition testimony and discovery

 responses seem to indicate that she has paranoia about certain events, which


                                            12
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 13 of 15 PageID 381




 would further support the need for a mental examination. The Court is not

 persuaded by this argument in light of the current record before the Court. (See

 Doc. 34-2 at 6 (stating that Rick Mills, Plaintiff’s former supervisor at Seminole

 Electric, told her that the company “had a goon squad” that intimidated anyone

 who “got out of line or caused problems”); Doc. 34-3 at 21 (“I had been harassed

 on and off the job and was so sick from the radiation.”); Doc. 34-4 at 14 (“Rick . .

 . said that we had experienced problems with someone coming into the HR

 Offices. . . . [T]here had been tampering of documents in the office and files. As

 well as on my computer. Password lock-outs/changes & removal from

 GroupWise. Folders within GroupWise changed allowing access by other

 employees to confidential information.”), 30 (“I am upset because some[one] hurt

 my horse, Cheyenne[,] today. His halter was off, [his] right eye and entire left

 side of [his] head [were] swollen. Also[,] neck atrophied, contracted. What kind

 of person could do such a thing[?] Found [sic] [the] halter in [the] pasture and

 hoof prints where [an] apparent struggle took place. Also [sic] found imprint of a

 big shoe in the dirt and a large log/branch. The vet came and said [] it appeared

 that there had been [a] blunt trauma to his neck/head/legs and that the nerves

 being pinched was creating a stroke affect [sic] on the left side of his face. This

 is very upsetting, also because my home has been entered numerous times

 without any signs of forced entry. I have not logged these incidents because it is

 too much to deal with on top of my health. I feel it is all related.”), 31 (“I went

 outside and spotted something on the other side of the road from my home. It


                                            13
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 14 of 15 PageID 382




 was dark so I wasn’t sure what it was. When I kept staring at the object, it got up

 and moved. It was a man, he jumped up and quickly walked away down the

 road.”), 34 (“House broken into.”).)

       Based on the foregoing, Defendant has not shown that Plaintiff has placed

 her mental condition in controversy for the purpose of authorizing a Rule 35(a)

 mental examination. As such, the Court need not address the “good cause”

 requirement under the rule. Finally, the Court notes that even if the two key

 predicates for ordering a Rule 35(a) examination were satisfied in this case, the

 Court could still exercise its discretion to disallow the requested examination

 given that the present Motion does not detail the “manner, conditions, and scope

 of the examination.” Fed.R.Civ.P. 35(a)(2)(B); see also FLTVT, LLC, 2007 WL

 9719122 at *2 (noting that the court could not assess whether the proposed

 examination was appropriate because the motion did not detail the “manner,

 conditions and scope of the examination”); cf. Stevenson, 201 F.R.D. at 554

 (instructing defendants to submit a motion and a proposed order, “specifying the

 ‘time, place, manner, conditions, and scope of the examination and the person or

 persons by whom it is to be made’ as required under Rule 35(a)”).

       Accordingly, it is ORDERED:

       The Motion (Doc. 34) is DENIED.




                                          14
Case 3:19-cv-01173-TJC-MCR Document 50 Filed 12/07/20 Page 15 of 15 PageID 383




       DONE AND ORDERED at Jacksonville, Florida, on December 7, 2020.




 Copies to:

 Counsel of Record




                                      15
